—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from using controlled substances after a sample of his urine twice tested positive for the presence of cannabinoids. To the extent that petitioner raises a substantial evidence issue herein, we find that the misbehavior report, together with the positive results of the urinalysis tests and the testimony of the correction officer who obtained the sample and performed the testing, constitute substantial evidence to support the charge of drug use (see, Matter of Myers v Goord, 274 AD2d 801). Contrary to petitioner’s assertions, the evidence sufficiently demonstrated that the drug testing was performed in accordance with applicable procedures and that the chain of custody was adequately established (see, 7 NYCRR 1020.4 [e]; Matter of Terry v Goord, 272 AD2d 701). Petitioner’s contention that his urine sample may have been confused with that of another inmate raised a credibility issue properly resolved by the Hearing Officer (see, Matter of Bonaguro v *536Goord, 256 AD2d 849). Moreover, we find that petitioner was provided with all the relevant and available documents to which he was entitled (see, 7 NYCRR 1020.5; Matter of Giano v Selsky, 273 AD2d 570).
Finally, we have examined petitioner’s remaining contentions and find them to be either unpreserved for our review or lacking in merit.
Cardona, P. J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.